DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on November 8, 2022.  Claims 1-20 are currently pending, wherein of the pending claims, claims 1-9 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on November 8, 2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 5-7 of the claim recite the limitation of “the neck extension being configured to be pulled laterally in a direction away from the first side to release the adhesive from the neck extension; the adhesive comprising at least one adhesive strip”.  However, the claim recites “at least one clip or adhesive”, wherein the scope of the claim is indefinite because the clip and adhesive are presented in the alternative, but there are limitations that are only drawn towards the adhesive, making it indefinite as to whether the adhesive may be absent from the device or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 2015/0305728, hereinafter Taylor).
Concerning claim 10, the Taylor et al. prior art reference teaches a tissue containment bag (Figures 7-9; 12), comprising: a first opening (Figure 7; 14) and a second opening (Figure 8; 57d) interconnected by a sidewall (Figure 9; 59ab) of flexible material ([¶ 0059], bag formed of nylon fabric, which is a flexible material); the sidewall defining a first interior compartment configured for receiving a tissue specimen through the first opening into the first interior compartment (Figure 7; interior space defined by opening 14), the first interior compartment defining a base (Figure 8; 16) defining a first side and a second side relative to the first opening and the base (Figure 8; 28 = first side; Figure 9; fold line α defines second side); the sidewall forming an elongated hollow, sleeve-like neck extension defining a second interior compartment having a proximal end interconnected with the first interior space compartment (Figure 8; 57) and a distal end interconnected with the second opening (Figure 8; 57d), the second opening being in fluid communication with the second interior compartment, the second interior compartment being in fluid communication with the first interior compartment ([¶ 0075]) and the first interior compartment being in fluidic communication with the first opening ([¶ 0075]); the neck extension being formed at various locations with respect to the first side and the base defining an entryway intersection at the proximal end of the neck extension between the first interior compartment and the second interior compartment; wherein the tissue containment bag is capable of having a low-profile delivery configuration for facilitating percutaneous insertion (the neck is capable of being pulled into the first interior compartment using a grasping instrument given it is made of a flexible nylon material, therein defining a low-profile delivery configuration) and a deployed configuration once being inserted within a body cavity (the neck is capable of being pulled out of the first interior compartment using a grasping instrument given it is made of a flexible nylon material), the tissue containment bag being convertible from the low-profile delivery configuration to the deployed configuration by placing the neck extension from a retracted delivery configuration to an extended deployed configuration (the retracted and deployed configurations are intended use limitations, wherein the structure of the Taylor reference is the same as the claimed invention, therein anticipating the claimed limitations).
Concerning claim 11, the Macleod reference teaches the tissue containment bag of claim 10 wherein the neck extension is in the retracted delivery configuration with the neck extension inverted from the distal end into the second interior compartment and further along the second interior compartment passing the entryway intersection at the proximal end of the neck extension into the first interior compartment (neck extension is capable of being pulled to have the neck pass the entryway intersection at the proximal end of the neck extension).
Concerning claim 12, the Macleod reference teaches the tissue containment bag of claim 11, wherein the neck extension is in the extended deployed configuration with the inverted neck extension extracted from the first interior compartment; the neck extension extended laterally outwardly from the first interior compartment; the neck extension extending laterally outwardly from the first interior compartment at the first side when in the extended deployed configuration within the body cavity (Figure 7; normal configuration defines deployed configuration).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Taylor et al. (US 2015/0305728, hereinafter Taylor) in view Greenberg et al. (US 2016/0302783, hereinafter Greenberg).
Concerning claims 13 and 19, the Taylor reference teaches the tissue containment bag of claims 10 and 12 but does not specifically teach a tether connected to the sidewall along at least a portion of the neck extension while extending freely beyond the distal end of the neck extension.
However, the Greenberg reference teaches a tissue containment bag (Figure 1; 100) including a first opening (Figure 1; 100) and a second opening (Figure 1; opening at distal end of 121) interconnected by a sidewall of flexible material (Figure 1; 102); the sidewall defining a first interior compartment configured for receiving a tissue specimen through the first opening into the first interior compartment (Figure 1; 108); the sidewall forming an elongated hollow, sleeve-like neck extension defining a second interior compartment (Figure 1; 121) having a proximal end interconnected with the first interior compartment (Figure 1; interconnected via port 119) and a distal end interconnected with the second opening, further comprising a tether connected to the sidewall along at least a portion of the neck extension while extending freely beyond the distal end of the neck extension (Figure 1; 123).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the neck extension of the Taylor reference include the tether of the Greenberg reference to allow a grasper to pull the neck extension through an abdominal wall incision during a procedure (Greenberg; [¶ 0061]), wherein the inclusion of said tether would also allow the distal end of the neck extension and the tether to be pulled to extract the inverted neck extension from the first interior compartment if the neck extension was inverted and may also allow be used to unfurl, untwist, or unflip the neck extension in the extend deployed configuration when pulled within the body cavity.
Concerning claim 14, the Taylor reference teaches the tissue containment bag of claim 10, but does not specifically teach the retracted neck extension being in the retracted delivery configuration with the neck extension placed inside an external pocket provided on an outer surface of the sidewall adjacent to the entryway intersection between the first interior compartment and the second interior compartment, the neck extension being placed inside the external pocket in a folded configuration.
However, the Greenberg reference teaches a tissue containment bag (Figure 1; 100) including a first opening (Figure 1; 100) and a second opening (Figure 1; opening at distal end of 121) interconnected by a sidewall of flexible material (Figure 1; 102); the sidewall defining a first interior compartment configured for receiving a tissue specimen through the first opening into the first interior compartment (Figure 1; 108); the sidewall forming an elongated hollow, sleeve-like neck extension defining a second interior compartment (Figure 1; 121) having a proximal end interconnected with the first interior compartment (Figure 1; interconnected via port 119) and a distal end interconnected with the second opening, wherein the neck extension may be in a retracted delivery configuration with the neck extension placed inside an external pocket provided on an outer surface of the sidewall ([¶ 0089], external pocket provided by space between outer bag 303 and inner bag 302) adjacent to the entryway intersection between the first interior compartment and the second interior compartment (Figure 16A; 319), the neck extension being placed inside the external pocket in a folded configuration (Figure 16A; 321), wherein the neck extension is in the extended deployed configuration with the neck extension removed from the external pocket (Figure 17; 321), the neck extension being configured to be removed from the external pocket using a surgical instrument or by pulling a tether connected to the neck extension and extending freely beyond the distal end of the neck extension ([¶ 0090, neck extension may be removed from pocket via the drawstrings).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tissue containment bag of the Taylor reference include the pocket of the Greenberg reference for providing the retracted delivery configuration and the expanded deployed configuration to further allow the containment bag to be placed in a collapsed state to be introduced through a cannula into an operative space (Greenberg; [¶ 0089]).

Allowable Subject Matter
Claims 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Lehmann et al. reference (US 2015/0320409) teaches a tissue containment device including a neck extension (Figure 1); the Macleod reference teaches a tissue containment bag with neck extensions that may be placed in retracted in expanded configurations (Figures 4A-K), but the effective filing date of the Macleod reference is after the effective filing date of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/12/2022